DETAILED ACTION
	This is the first Office action on the merits. Claims 1-24 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on December 4, 2020 was received and considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “312” has been used to designate both sidewall in Fig. 9 and what appears to be an interior cavity in Fig. 10.  
The drawings are objected to because reference character “545” is missing a leader line in Fig. 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term hubodometer, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase "and mounting structure" should be replaced with - -and a mounting structure- - for grammatical clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “to provide non-cantilevered connection to said wheel hub” renders the claim indefinite. It is unclear how the connection is non-cantilevered when the hubcap is fixed to the hub radially outward of the side wall in the inboard portion and extends outboard of the fixed portion to a free end. This is understood to be “cantilevered”.
Claim 1 recites the limitation "the outboard end" in the last line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the outboard end” is the first and thus an outboard end has not been defined within the claim.
Claim 2 recites the limitation "said base portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “said base portion” is the first and thus a base portion has not been defined within the claim.
Claim 3 recites the limitation “an outboard end of said wheel hub.” It is unclear if this limitation is the same as an outboard end recited in claim 2 or an additional feature.
The term “effective” in claim 3 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The seal between the hubcap and the wheel hub has been rendered indefinite by the use of the term “effective.”
The term “sturdy” in claims 11 and 12 is a relative term which renders the claims indefinite. The term “sturdy” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The strength of the material has been rendered indefinite by the use of the term “sturdy.”
Claim 13 recites the limitation "said end wall" in the last line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “said end wall” is the first and thus an end wall has not been defined within the claim.
Claim 17 recites the limitation "said bosses of said wheel hub" in the first line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “said bosses of said wheel hub” is the first and thus bosses of the wheel hub have not been defined within the claim.
Claims 18-20 and 22 contain the trademark/trade name hubodometer.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a device used to detect hub revolutions and, accordingly, the identification/description is indefinite.
Claim 19 recites the limitation "said hubodometer" in the second line.  There is insufficient antecedent basis for this limitation in the claim. The limitation “a hubodometer mounting structure” is recited in claim 18, but there is no positive recitation of “a hubodometer” within the claim.
Claims 4-10, 14-16, 21, and 23-24 are indefinite due to their dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,657,104 (Kayser), cited in the IDS.
Regarding Claim 1, as best understood, Kayser discloses (col. 1 line 45- col. 3 line 49; Figs. 1-5) a hubcap (cap 26) for a heavy-duty vehicle comprising: an inboard portion (shown at 26 of Fig. 1) including a side wall (portion through which screw 28 extends), said side wall forming an interior cavity (chamber 31 and portion of hollow interior separated by partition wall 30) in said inboard portion; and a mounting structure (cap screws 28 extending through cover plate 27 and cap 26) for mounting said hubcap to a wheel hub (10) of said heavy-duty vehicle, said mounting structure cooperating with said side wall to provide non-cantilevered connection to said wheel hub (understood to be non-cantilevered because the cap screws 28 extend through the cap 26 and within the sidewall); and an outboard portion (cover plate 27), said outboard portion sealing the outboard end of the hubcap (col. 3 lines 12-30).
Regarding Claim 2, Kayser discloses the hubcap of claim 1, as discussed above. Kayser further discloses (col. 3 lines 12-30; Figs. 1-5) said mounting structure includes a plurality of elongated bosses (it can be seen in Figs. 1-2 that there are elongated bosses through which the screws 28 extend), said elongated bosses being circumferentially spaced about said side wall (it can be seen in Fig. 2 that the bosses are circumferentially spaced about the sidewall), the elongated bosses including elongated openings through which fasteners (cap screws 28) are disposed to provide said non-cantilevered connection of said base portion (cap 26) to an outboard end of said wheel hub (10).
Regarding Claim 3, Kayser discloses the hubcap of claims 1-2, as discussed above. Kayser further discloses (col. 3 lines 12-30; Figs. 1-5) a gasket (29), said gasket having a shape that substantially corresponds to an inboard end of said inboard portion (it can be seen in Fig. 1 that the gasket 29 corresponds to an inboard end of cap 26), the gasket being disposed between said inboard end and an outboard end of said wheel hub (10), said non-cantilevered connection providing substantially uniform clamping force on said gasket to provide an effective seal between said hubcap and the wheel hub (col. 3 lines 12-19).
Regarding Claim 4, Kayser discloses the hubcap of claims 1-3, as discussed above. Kayser further discloses (col. 3 lines 12-30; Figs. 1-5) said side wall (portion through which cap screws 28 extend) extends between adjacent openings of said elongated bosses substantially within an outer line and an inner line extending tangential to and between the adjacent openings (it can be seen in Fig. 2 that the side wall extends between the openings at the dotted lines which would be between inner and outer lines extending to adjacent openings) to provide said substantially uniform clamping force.
Regarding Claim 5, Kayser discloses the hubcap of claims 1-4, as discussed above. Kayser further discloses (col. 3 lines 12-30; Figs. 1-5) a radially inner edge (the radially inner dotted line of 26) of said side wall is adjacent to a line between said outer line and said inner line extending between adjacent openings of said elongated bosses (it can be seen in Fig. 2 that the radially inner edge of 26 would be between inner and outer lines extending between adjacent openings, and a line in between the inner and outer lines would be adjacent to the radially inner dotted line of 26) to provide said substantially uniform clamping force.
Regarding Claim 6, Kayser discloses the hubcap of claims 1-2, as discussed above. Kayser further discloses (col. 3 lines 12-30; Figs. 1-5) said elongated bosses (it can be seen in Figs. 1-2 that there are elongated bosses through which the screws 28 extend) are integrally formed with said side wall (shown at 26 and 28 of Fig. 1).
Regarding Claim 7, Kayser discloses the hubcap of claims 1-2, as discussed above. Kayser further discloses (col. 3 lines 12-30; Figs. 1-5) said plurality of elongated bosses are circumferentially spaced evenly from one another about said side wall (it can be seen in Fig. 2 that the bosses are circumferentially spaced evenly from one another about the sidewall portion).
Regarding Claim 10, Kayser discloses the hubcap of claim 1, as discussed above. Kayser further discloses (col. 3 lines 12-30; Figs. 1-5) said side wall (sidewall of cap 26 shown at 26 and 28 of Fig. 1) is cylindrical.
Claim(s) 1-2, 6-7, 10, 13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070052284 A1 (White et al.), cited in the IDS.
Regarding Claim 1, as best understood, White et al. discloses (Para. [0039]-[0061]; Figs. 2-7) a hubcap (120) for a heavy-duty vehicle comprising: an inboard portion (shown generally at 130 of Fig. 3) including a side wall (140), said side wall forming an interior cavity (defined by inner surface of sidewall 140) in said inboard portion; and a mounting structure (lip 130 and openings 120) for mounting said hubcap to a wheel hub (118) of said heavy-duty vehicle, said mounting structure cooperating with said side wall to provide non-cantilevered connection to said wheel hub (understood to be non-cantilevered because the hubcap 120 attaches to hub 118 at lip 130 and openings 120); and an outboard portion (outboard wall 136), said outboard portion sealing the outboard end of the hubcap (120).
Regarding Claim 2, White et al. discloses the hubcap of claim 1, as discussed above. White et al. further discloses (Para. [0041]-[0043]; Figs. 2-7) said mounting structure includes a plurality of elongated bosses (protuberance 145), said elongated bosses being circumferentially spaced about said side wall (140), the elongated bosses including elongated openings (122) through which fasteners (bolts not shown) are disposed to provide said non-cantilevered connection of said base portion (hubcap 120) to an outboard end of said wheel hub (118).
Regarding Claim 6, White et al. discloses the hubcap of claims 1-2, as discussed above. White et al. further discloses (Para. [0041]-[0043]; Figs. 2-7) said elongated bosses (protuberance 145) are integrally formed with said side wall (140).
Regarding Claim 7, White et al. discloses the hubcap of claims 1-2, as discussed above. White et al. further discloses (Para. [0041]-[0043]; Figs. 2-7) said plurality of elongated bosses (protuberance 145) are circumferentially spaced evenly from one another about said side wall (140).
Regarding Claim 10, White et al. discloses the hubcap of claim 1, as discussed above. White et al. further discloses (Para. [0041]-[0043]; Figs. 2-7) said side wall (140) is cylindrical.
Regarding Claim 13, White et al. discloses the hubcap of claims 1-2, as discussed above. White et al. further discloses (Para. [0042]-[0060]; Figs. 2-7) said base portion (hubcap 120) further includes a frustoconical transition portion (step 141) between said side wall (140) and said end wall (lip 130 or shoulder 132 at inboard end).
Regarding Claim 18, White et al. discloses the hubcap of claim 1, as discussed above. White et al. further discloses (Para. [0044]-[0050], [0059]-[0060]; Figs. 2-7) said outboard portion includes a hubodometer mounting structure (cylindrical structure 133).
Regarding Claim 19, White et al. discloses the hubcap of claims 1 and 18, as discussed above. White et al. further discloses (Para. [0044]-[0050], [0059]-[0060]; Figs. 2-7) said hubodometer mounting structure is a boss (cylindrical structure 133) with a threaded socket (opening 134 with threads 135), a mounting stud of said hubodometer threadably engaging said threaded socket to secure the hubodometer to the outboard portion (Para. [0049], odometer not shown but discloses mating threads of odometer screwed into cylindrical structure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayser.
Regarding Claim 8, Kayser discloses the hubcap of claims 1-2, as discussed above.
Kayser does not disclose said elongated bosses have a length of at least 1 inch.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by Kayser to have at least 1 inch long elongated bosses depending on the geometry of the hub cap and desired design characteristics. For example, a long steel hub cap would require longer bosses than a short aluminum hub cap.
Regarding Claim 9, Kayser discloses the hubcap of claims 1-2, as discussed above. 
Kayser does not explicitly disclose said mounting structure includes six elongated bosses circumferentially spaced about said side wall, but Fig. 2 appears to show that there would be six elongated bosses circumferentially spaced about the side wall (only four are shown in the fragmentary side view).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by Kayser to include the claimed number of elongated bosses depending on the corresponding holes provided on the hub and the desired design characteristics. For example, a lightweight hub cap may require fewer elongated bosses than a hub cap intended to carry an additional attachment (odometer, rotary union, etc.).
Regarding Claim 17, Kayser discloses the hubcap of claims 1-2, as discussed above. Kayser further discloses (col. 3 lines 12-30; Figs. 1-5) said bosses of said wheel hub (10) includes threaded openings (shown in Fig. 1) for receiving said fasteners (cap screws 28).
Kayser does not disclose said threaded openings providing at least 0.410 inch of thread engagement.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by Kayser to have the claimed dimension depending on the geometry of the hub cap and desired design characteristics. For example, a lightweight hub cap may require less thread engagement with the hub than a hub cap intended to carry an additional attachment (odometer, rotary union, etc.).
Claim(s) 11-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. in view of US 20160144659 A1 (Yu et al.).
Regarding Claim 11, White et al. discloses the hubcap of claim 1, as discussed above. 
White et al. does not disclose said hubcap is formed of a sturdy material.
However, Yu et al. teaches (Para. [0016]-[0025]; Figs. 1-10) a hubcap (hub cap body 14, 114) formed of a sturdy material (structural plastic or a metal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hubcap disclosed by White et al. to be made of a sturdy material, such as taught by Yu et al., in order to extend the life of the hubcap when it is exposed to harsh environments.
Regarding Claim 12, White et al. and Yu et al. teach the hubcap of claims 1 and 11, as discussed above. 
White et al. does not disclose said sturdy material is aluminum, cast steel, or composite.
However, Yu et al. teaches (Para. [0016]-[0025]; Figs. 1-10) a hubcap (hub cap body 14, 114) formed of aluminum.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hubcap disclosed by White et al. to be made of aluminum, such as taught by Yu et al., in order to extend the life of the hubcap when it is exposed to harsh environments while remaining lightweight.
Regarding Claim 24, White et al. discloses the hubcap of claim 1, as discussed above.
White et al. does not disclose said side wall is tapered.
However, Yu et al. teaches (Para. [0016]-[0025]; Figs. 1-10) a hubcap (hub cap body 14, 114) with a tapered conical structure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hubcap disclosed by White et al. to have a tapered sidewall, such as taught by Yu et al., in order to reduce material and weight of the hubcap.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. in view of WO 03082647 A2 (Jensen et al.), cited in the IDS.
Regarding Claim 14, White et al. discloses the hubcap of claims 1-2 and 13, as discussed above.
White et al. does not disclose said frustoconical transition portion includes one or more recesses adjacent one or more of said elongated bosses.
However, Jensen et al. teaches (p. 4 line 13-p. 8 line 9; Figs. 1-6) a hubcap (wheel ornamentation 22) with recesses (concave portions seen in the figures adjacent the cylindrical bosses formed by the wall 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hubcap disclosed by White et al. to have recesses adjacent the elongated bosses, such as taught by Jensen et al., in order to accommodate fasteners to attach the hubcap to the hub.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over '284 White et al. in view of US 20080024003 A1 ('003 White et al.).
Regarding Claim 15, ‘284 White et al. discloses the hubcap of claims 1-2, as discussed above.
‘284 White et al. does not disclose each of said plurality of bosses corresponds to and aligns with a respective boss of said wheel hub, the plurality of bosses and respective bosses of said wheel hub having continuous profiles.
However, ‘003 White et al. teaches (Para. [0035]-[0040]; Figs. 2-4) a hub with a plurality of bosses (119) that align with the bosses (protuberances shown in Fig. 4) of the hubcap (120), the plurality of bosses having continuous profiles.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of bosses disclosed by ‘284 White et al. to correspond to bosses in the wheel hub, such as taught by ‘003 White et al., in order to provide a secure attachment between the hub and hubcap.
Regarding Claim 16, 284 White et al. and ‘003 White et al. teach the hubcap of claims 1-2 and 15, as discussed above. 
‘284 White et al. and ‘003 White et al. do not disclose said continuous profiles of said plurality of bosses and respective bosses of said wheel hub correspond to cut-outs formed in an outboard mounted rotor, the continuous profiles provide sufficient clearance for removal of said outboard mounted rotor.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the hubcap and hub components dimensioned to fit with a disc rotor depending on the intended use of the vehicle, in order to facilitate the removal and replacement of parts.
Allowable Subject Matter
Claims 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose hub caps similar to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617